Citation Nr: 1822978	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for vertigo. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity radiculopathy. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law




ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Air Force from July 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2015 and February 2016 rating decisions of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico.  

The June 2015 rating decision denied the Veteran's service connection claims for bilateral hearing loss and tinnitus.  The February 2016 rating decision granted service connection for right lower extremity radiculopathy and assigned it a noncompensable rating.  Thereafter, during the pendency of the appeal, a June 2016 rating decision increased the right lower extremity disability rating to 20 percent for the entire period on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain addendum medical opinions with regards to the Veteran's service connection claims for vertigo and bilateral hearing loss, as well as for the RO to adjudicate the issue of entitlement to a TDIU. Furthermore, the Veteran had a February 2018 VA examination with regards to his increased rating claim for right lower extremity radiculopathy; however, the RO did not issue a supplemental statement of the case, and neither the Veteran nor his representative submitted a waiver of AOJ consideration.  Therefore, the Board may not consider the evidence in the first instance.  38 C.F.R. § 20.1304 (c) (2017).

With regards to the Veteran's claim for vertigo, the Board finds that the opinion and rationale provided by the July 2016 VA examiner is inadequate for VA purposes.  The examiner indicated that in-service, the Veteran was diagnosed with allergic rhino-sinusitis with occasional bacterial superinfection and bilateral Eustachian tube dysfunction secondary to allergy and irritation of nasal mucosa, but there were no subsequent documentation of complaints, evaluation, diagnosis, or treatment of ongoing dizziness in the available medical records, and therefore, it appears that the Veteran's dizziness was an acute symptom of his allergic rhinitis/sinusitis, and no association to the currently diagnosed vertigo can be made without resorting to mere speculation.  First, the examiner relied on lack of contemporaneous medical records for the negative nexus opinion; however, lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current disability is not related to service.  Second, the examiner's conclusion that a positive opinion cannot be rendered without resort to mere speculation constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

In regards to the Veteran's bilateral hearing loss, the August 2016 VA examiner opined that based on review of the records, there were no significant changes in hearing thresholds during service, and concluded that delayed onset of hearing loss is unlikely to occur based on medical literature.  Nevertheless, the Board notes that at least in the 4000 Hz frequency, the Veteran's December 1965 induction examination showed findings of 5 decibels; however, an October 1967 periodic examination, and his May 1968 audiogram and separation examination showed 25 decibels at the 4000 Hz.  The Board notes that the guidelines of the National Institute for Occupational Safety and Health (NIOSH) indicate that a significant threshold shift is 15 decibels or more.  Accordingly, an addendum opinion is necessary for the examiner to address this issue. 

Lastly, a March 2018 rating decision deferred the issue of TDIU, but development of the issue has not been completed.  In light of the above, the issue of a TDIU is inextricably intertwined with the issues being remanded and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain and associate with the claims file any outstanding VA medical evidence. 

2.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's claimed vertigo.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After a complete review of the claims file, the examiner is asked to respond to the following: 

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vertigo is a result of military service, to include as a result of conceded in-service acoustic trauma. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  Please note: lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current disability is not related to service.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After a complete review of the claims file, the examiner is asked to respond to the following: 

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is a result of military service, to include as a result of conceded in-service acoustic trauma. 

In doing so, the examiner is asked to specifically address the threshold shift in the 4000 Hz frequency comparing the Veteran's December 1965 enlistment examination with his in-service October 1967 periodic examination, and his May 1968 separation audiology examination.  The examiner is also asked to discuss the medical literature and arguments provided by the Veteran and his representative.  See VBMS entry 09/18/2015. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  Please note: lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current disability is not related to service.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  Send the Veteran the appropriate notice as to how to substantiate requests for a TDIU.

Also provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the RO.  However, adjudication of entitlement to TDIU should not be made contingent on whether he fills out the application.


5.  After completing any other development that may be warranted, readjudicate the claims on appeal as well as the TDIU claim.  Such readjudication must include all evidence generated since the time of the prior readjudication.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 





